Catón, 0. J. We shall confine ourselves in this case, to the single question which it presents, and which is not raised in any of the other cases. The order of the Common Council confirming the corrected assessment roll, was passed on the 24th of November, 1856, and the application for judgment against the lots, was not made by the collector, till the January term, 1859, and the objection is, that the specific lien had terminated and no judgment in rem, could by law be rendered against the lots for the assessment. When the warrant for the collection of this assessment was issued, and till the passage of the law of 1857, no judgment of a court of law was required, to subject lands to the payment of assessments in Chicago. The eighth section of the city charter provided, that in case of non-payment of taxes and assessments, an order should be made by the Common Council, and entered at large on its records, directing the collector to sell the delinquent premises, which were to be particularly described in the order, as well as the assessment for which the sale was to be made, a certified copy of which, with the warrant, constituted the process, on which the sale was to be made. This provision was superseded by the 40th section of the amendment of the charter passed in 1857, which requires the judgment of a court of general jurisdiction, before the sale of the land. It is unnecessary now to say, whether the law of 1857, had so far a retroactive operation as to stop the execution of process for the sale of real estate, which had been regularly issued by the Common Council, but which yet remained unexecuted, until the judgment of condemnation by a court of law was obtained. The present inquiry is, whether a court of law, admitting its jurisdiction in such case, could render a judgment of condemnation against the land after two years from the order of confirmation of the assessment roll. This judgment is strictly in rem, and creates no personal liability against the owner of the land. It is for the enforcement of a specific lien, existing upon the land, and not for the collection of a generaj debt, against the owner. This judgment of a court, was designed to supersede and take the place of the order of the Common Council, provided for in the 8th section of the city charter, and consequently, can only be made in a case where the Common Council could have passed such an order, had the law of 1857 not been passed. The proper solution of this question, must then depend upon the old law, existing prior to the amendment of 1857. It provides that all taxes and assessments levied under that act, “ shall be a lien upon the real estate upon which the same may be imposed, rated or assessed, from and after the corrected assessment roll shall have been confirmed, and on personal estate, from and after the delivery of the warrant for the collection thereof, until paid, and no sale or transfer shall affect the lien.”' A.nd the 8th section provides: “ In case of the nonpayment of any taxes or assessments, levied or assessed under this act, the premises may be sold for the payment thereof, at any time within two years after the confirmation of the assessment, by the Common Council,” and the section then goes on to provide, that before such sale, an order for the sale shall be made by the Common Council, and entered at large on its records, a copy of which, together with the collector’s warrant, shall constitute the process on which the sale shall be made. When these provisions of the charter are considered, there can be no doubt that it was the intention of the law, to limit not only the time within which the order of sale should be made by the Common Council, but actually the sale itself, to within two years of the date of the order confirming the corrected assessment roll, unless the sale was delayed by injunction or other legal process, as is contemplated by the proviso to the 4th section. There is certainly no intention to enlarge the time within which the order of sale shall be made, manifested by the 40th section of the amendment of 1857. Whatever there is in that, bearing on this subject, is restrictive in its character. That provides: “If from any cause the taxes and assessments charged in said collection warrants, are not collected or paid on the lands or lots described in such warrants, on orbefore the first Tuesday in January, ensuing the date of such warrant, it shall be the duty of the collector to prepare and make report thereof, to some court of general jurisdiction,” etc. Now there is certainly nothing here, showing a design to enlarge the time within which judgment of condemnation shall be made; but it even limits the time within which the collector shall report and make application for judgment, to the first term after the first Tuesday in January, ensuing the date of the warrant. And this presents also another objection, which is urged to this proceeding, and that is that the report and application for judgment, was not made within the time prescribed by this law. This warrant was dated more than two years before the report and application was made to the court for judgment, and hence the report was not within the time required. The judgment must be reversed. Judgment reversed.